IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00025-CV

ALLAN LATOI STORY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-2499-C1


                                    OPINION

      Allan Latoi Story appeals from the trial court’s January 11, 2019 order dismissing

his petition for writ of mandamus for lack of jurisdiction. We will reverse and remand.

                         Factual and Procedural Background

      In December 2013, Story was convicted of murder with a deadly weapon and

sentenced to life in prison. Story appealed his conviction to this Court, and the appeal

was transferred from this Court to the Thirteenth Court of Appeals pursuant to a docket-

equalization order issued by the Texas Supreme Court. Story v. State, No. 13-14-00038-
CR, 2015 WL 7352210, *1 n.1 (Tex. App.—Corpus Christi–Edinburg Nov. 19, 2015, pet.

ref’d) (mem. op., not designated for publication) (citing TEX. GOV’T CODE ANN. § 73.001).

In November 2015, the Thirteenth Court of Appeals affirmed Story’s conviction. Id. at *6.

        On January 7, 2019, Story then filed a petition for writ of mandamus in the trial

court, requesting that the trial court order the McLennan County District Attorney to

provide him certain documents and records. Story asserted in the petition that the

documents and records are essential for him to be able to demonstrate that he is confined

illegally and entitled to relief. The McLennan County District Attorney filed a response,

arguing that the trial court should dismiss Story’s petition for writ of mandamus for lack

of jurisdiction or, in the alternative, deny the petition. On January 11, 2019, the trial court

signed an order dismissing Story’s petition for writ of mandamus. The order states that

the trial court found that it had no jurisdiction to consider the petition.

                                         Discussion

        In his sole issue, Story contends that the trial court erred in dismissing his petition

for writ of mandamus for lack of jurisdiction. We agree.

        The jurisdiction of Texas courts is conferred solely by the Texas Constitution and

state statutes. Chenault v. Phillips, 914 S.W.2d 140, 141 (Tex. 1996) (per curiam). Section

24.007 of the Government Code provides:            “The district court has the jurisdiction

provided by Article V, Section 8, of the Texas Constitution.” TEX. GOV’T CODE ANN. §

24.007(a). Article V, Section 8, of the Texas Constitution states in pertinent part:

        District Court jurisdiction consists of exclusive, appellate, and original
        jurisdiction of all actions, proceedings, and remedies, except in cases where
        exclusive, appellate, or original jurisdiction may be conferred by this

Story v. State                                                                           Page 2
        Constitution or other law on some other court, tribunal, or administrative
        body. District Court judges shall have the power to issue writs necessary
        to enforce their jurisdiction.

TEX. CONST. art. V, § 8. Section 24.011 of the Government Code further states: “A judge

of a district court may, either in termtime or vacation, grant writs of mandamus,

injunction, sequestration, attachment, garnishment, certiorari, and supersedeas and all

other writs necessary to the enforcement of the court’s jurisdiction.” TEX. GOV’T CODE

ANN. § 24.011.

        The State argues that, based on the foregoing constitutional provision and statutes,

a district court has mandamus jurisdiction only to enforce its own jurisdiction. Several

of the Texas intermediate appellate courts have agreed with the State’s argument. See,

e.g., Williams v. Davis, 628 S.W.3d 946, 952 (Tex. App.—Houston [14th Dist.] 2021, no pet.);

In re Calton, 531 S.W.3d 764, 765 (Tex. App.—Texarkana 2016, no pet.); Garrett v. Williams,

250 S.W.3d 154, 159 (Tex. App.—Fort Worth 2008, no pet.); Martinez v. Thaler, 931 S.W.2d

45, 46 (Tex. App.—Houston [14th Dist.] 1996, writ denied) (per curiam); see also, e.g.,

Walker v. Jenkins, No. 03-18-00235-CV, 2018 WL 3059962, at *2 (Tex. App.—Austin June

21, 2018, no pet.) (mem. op.); Sims v. Smith, No. 03-12-00242-CV, 2014 WL 2094200, at *1

(Tex. App.—Austin May 14, 2014, no pet.) (mem. op.); Barker v. Livingston, No. 14-12-

00254-CV, 2012 WL 3866505, at *2 (Tex. App.—Houston [14th Dist.] Sept. 6, 2012, no pet.)

(per curiam) (mem. op.). On the other hand, some of the other Texas intermediate

appellate courts have expressly disagreed with the State’s argument. See, e.g., In re

Borunda, 528 S.W.3d 149, 154 (Tex. App.—El Paso 2017, orig. proceeding); Thompson v.

Velasquez, 155 S.W.3d 551, 554 (Tex. App.—San Antonio 2004, no pet.).

Story v. State                                                                        Page 3
        The decisions of the intermediate appellate courts that have agreed with the State

and have concluded that a district court has mandamus jurisdiction only to enforce its

own jurisdiction depend on the Texas Supreme Court’s decision in Winfrey v. Chandler,

159 Tex. 220, 318 S.W.2d 59 (1958) (orig. proceeding). In Winfrey, the supreme court was

faced with the issue of whether a district court had jurisdiction to issue a writ of

prohibition against a county judge. See id. at 221–23, 318 S.W.2d at 60–61. The Winfrey

court held:

        A district court is not authorized to exercise general supervision and control
        over the county court in criminal proceedings, and its power to interfere
        with the orderly dispatch of such business by the latter tribunal is limited
        to that conferred by the Constitution and statutes of our State. Art. 5, Sec.
        8, of the Constitution, Vernon’s Ann. St., provides that the district courts
        “shall have power to issue writs of habeas corpus, mandamus, injunction
        and certiorari, and all writs necessary to enforce their jurisdiction.” The
        applicable statute, in so far as it is relevant here, follows the language of the
        Constitution. Art. 1914, Vernon’s Ann. Tex. Civ. Stat. Under these
        constitutional and statutory provisions, a district court has no power to stay
        the trial of a criminal case pending in another court except where necessary
        and appropriate to protect or enforce its own jurisdiction. See Seele v. State
        [ex rel. Roether], 1 Tex. Civ. App. 495, 20 S.W. 946 ([1892,] no writ).

Winfrey, 159 Tex. at 222, 318 S.W.2d at 61.

        Seele, the Court of Civil Appeals decision that the Winfrey court cited as authority,

also discussed the district court’s jurisdiction to issue a writ of prohibition. Seele, 1 Tex.

Civ. App. at 496, 20 S.W. at 946. The Seele court reviewed the applicable constitutional

provision as follows:

        The present constitution, as it existed when the writ of prohibition in this
        cause was issued and perpetuated, in conferring jurisdiction upon the
        district courts, among other things, says: “Said courts and the judges
        thereof shall have power to issue writs of habeas corpus in felony cases,


Story v. State                                                                              Page 4
        mandamus, injunction, certiorari, and all writs necessary to enforce their
        jurisdiction.”

Id. at 497, 20 S.W. at 947. The Seele court then noted that “[t]he acts of the legislature on

the subject of the jurisdiction of the district courts in this respect follow the constitution.”

Id. The Seele court held that the district court therefore did not have jurisdiction to issue

a writ of prohibition against a justice court. See id. at 497–98, 20 S.W. at 947. The Seele

court also observed, however:

        If the provision of the constitution in question had included prohibition as
        it did injunction and other named writs, it would have been within the
        jurisdiction of the district court to have issued such writs in all cases that
        were permitted under the principles and usages of common-law and equity
        practice, as is illustrated by the construction of the law in question in the
        case of County of Anderson v. Kennedy, 58 Tex. [616,] 621 [(1883)]. We find
        no provision in the law that conferred upon the district court the power to
        issue the writ of prohibition.

Seele, 1 Tex. Civ. App. at 498, 20 S.W. at 947. For this reason, the San Antonio Court of

Appeals observed that the holdings in Winfrey and Seele can be read narrowly as

addressing only a district court’s jurisdiction to issue writs of prohibition. Thompson, 155

S.W.3d at 553. And this observation is strengthened by the Texas Supreme Court’s

decision in Grimm v. Garner, 589 S.W.2d 955 (Tex. 1979), which was issued after Winfrey.

        In Grimm, a defendant who had been charged in the justice court with the offense

of speeding filed a petition for writ of mandamus in the district court to compel the justice

of the peace in the justice court to set aside the criminal complaint. Grimm v. Garner, 577

S.W.2d 573, 574–75 (Tex. Civ. App.—Waco 1979), rev’d, 589 S.W.2d 955 (Tex. 1979). The

district court issued the writ, and the justice of the peace appealed to this Court. Id. at

574. On appeal, this Court faced two issues: (1) whether the district court had jurisdiction

Story v. State                                                                           Page 5
to issue the writ and (2) whether the defendant had an adequate legal remedy by way of

appeal. Id. This Court concluded that the district court did have jurisdiction to issue the

writ and that the defendant did not have an adequate remedy by appeal. Id. at 575. This

Court therefore held that the writ of mandamus was properly issued and affirmed the

district court’s judgment. Id.

        The justice of the peace then appealed to the Texas Supreme Court. Grimm, 589

S.W.2d at 955. On review, the Texas Supreme Court stated that the only question

presented was whether the defendant had an adequate remedy at law, which would

make mandamus relief improper. Id. The supreme court eventually concluded that the

defendant did have an adequate remedy at law and therefore reversed the judgments of

this Court and the district court and vacated the writ of mandamus issued by the district

court. Id. at 957. But in discussing this Court’s conclusion that the district court had

jurisdiction to issue the writ of mandamus, the supreme court stated:

        District courts are empowered by the Texas Constitution “to issue writs of
        habeas corpus, mandamus, injunction, and certiorari, and all writs
        necessary to enforce their jurisdiction. . . .” TEX. CONST. art. V, § 8. We have
        interpreted that power to be a grant of distinct jurisdiction, carrying the
        substantive power to issue the writs named in all cases in which courts of
        law or equity under settled rules would have the power to issue them,
        whether they be necessary to enforce some jurisdiction given by other
        constitutional provisions or not. Thorne v. Moore, [101 Tex. 205, 105 S.W.
        985, 986 (1907)].

Grimm, 589 S.W.2d at 956.

        Moreover, the Texas Supreme Court has since interpreted the current versions of

the applicable constitutional provision and statutes, quoted above, to mean that “the

district court has exclusive original jurisdiction over mandamus proceedings except

Story v. State                                                                             Page 6
when the Constitution or a statute confers original jurisdiction on another tribunal.” In

re Nolo Press/Folk Law, Inc., 991 S.W.2d 768, 775 (Tex. 1999) (orig. proceeding); accord A &

T Consultants, Inc. v. Sharp, 904 S.W.2d 668, 671–72 (Tex. 1995) (orig. proceeding).

Accordingly, we conclude that a district court’s mandamus jurisdiction is not limited to

enforcing its own jurisdiction. See Borunda, 528 S.W.3d at 154; Thompson, 155 S.W.3d at

554. Furthermore, neither the constitution nor any statute confers original jurisdiction on

another court to compel a district attorney to provide the documents and records

requested by Story. The trial court therefore had jurisdiction to review Story’s mandamus

petition and erred in dismissing it for lack of jurisdiction. 1 Story’s sole issue is sustained.

                                            Conclusion

        We reverse the trial court’s January 11, 2019 order dismissing Story’s petition for

writ of mandamus for lack of jurisdiction and remand this case to the trial court for

further proceedings consistent with this opinion. Story’s pending motions in this appeal

are dismissed as moot.



                                                      MATT JOHNSON
                                                      Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Reversed and remanded
Opinion delivered and filed September 7, 2022
[CV06]


1 We express no opinion on whether mandamus relief is proper on the merits of the petition because the
trial court has not yet ruled on the merits of the petition.

Story v. State                                                                                 Page 7